Per Curiam.
The judgment below, upon the facts revealed in the record on this appeal, is in accordance with well settled legal principles as enunciated in numerous decisions of this Court, which here require no further elaboration. Pope v. R. R., 195 N. C., 61, 141 S. E., 350; Rives v. R. R., 203 N. C., 227, 165 S. E., 709; Young v. R. R., 205 N. C., 530, 172 S. E., 177; Rimmer v. R. R., 208 N. C., 198, 179 S. E., 753; Bullock v. R. R., 212 N. C., 760, and cases therein cited.
The factual situation in the Bives case, supra, is almost identical with the present case. In that case, despite that negligence of the defendant was conceded, the plaintiff’s intestate was held to be guilty of contributory negligence as a matter of law which barred recovery. The decision there is applicable here.
The judgment of the court below is
Affirmed.
ClaeksoN, J., dissents.